NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

OTNIEL CALDERON,                   )
                                   )
           Appellant,              )
                                   )
v.                                 )                           Case No. 2D18-3691
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed April 3, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Hillsborough County; Tom Barber,
Judge.



PER CURIAM.

              Affirmed. See § 775.082(1), Fla. Stat. (1997); Williams v. State, 707 So.

2d 683 (Fla. 1998); Orjales v. State, 758 So. 2d 1157 (Fla. 2d DCA 2000).



MORRIS, BLACK, and ROTHSTEIN-YOUAKIM,JJ., Concur.